TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00748-CV



                              Carlos Vasquez-Hernandes, Appellant

                                                 v.

                                     Elodia Vasquez, Appellee




    FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
         NO. 02-1034-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING




                             MEMORANDUM OPINION


               By letter, appellant Carlos Vasquez-Hernandes informs this Court that he wants to

Awithdraw[] from the appeal.@ Accordingly, we will dismiss the appeal.

               The appeal is dismissed. See Tex. R. App. P. 42.1(a)(2).




                                               ________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion
Filed: February 21, 2003